Citation Nr: 0206696	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  97-26 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for residuals of 
a back injury claimed to be a result of Department of 
Veterans Affairs (VA) hospitalization during January 1996.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1970.

The veteran applied for VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 in August 1996.  He claimed that he had a 
lower back disability as a result of a fall that occurred 
during VA hospitalization in January 1996.  The regional 
office (RO) denied the veteran's claim in January 1997, and 
the veteran duly appealed.


FINDINGS OF FACT

1.  There is no objective evidence that the veteran fell 
during a VA hospitalization in January 1996, as he claims.

2.  A back disability was not caused or aggravated beyond its 
normal course as a result of a fall at a VA facility on or 
about January 13, 1996. 


CONCLUSION OF LAW

The criteria for VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for residuals of a low back injury as a 
result of VA hospitalization in January 1996 have not been 
met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.358 (2001); VAOPGCPREC 7-97 (Jan. 29, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to VA compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2001).  He contends, in substance, that 
while putting on his clothes in preparation for his discharge 
from a VA hospital in January 1996, he fell and struck his 
back on the casters of a hospital bed, which caused a low 
back injury and consequent low back disability.

In the interest of clarity, the Board will describe the 
factual background of this case; review the relevant law and 
regulations; and then render an analysis of the veteran's 
claim.

Factual background

A VA hospital summary covering the period from December 30, 
1995 to January 9, 1996 indicates that the veteran was 
admitted for pancreatitis, alcoholic cirrhosis and 
spontaneous bacterial peritonitis.  It was noted that "the 
patient has an alcoholic problem."  There is no notation 
regarding a back condition or any injury to the veteran's 
back during this admission.  

A VA hospital summary for the period from January 10-13, 1996 
reflects that the veteran was being admitted for observation 
due to mental depression.  A drug screen was positive for 
benzodiazepines and cannabinoids.  It was felt that the 
reason that the veteran had decreasing mental status was 
secondary to drug abuse.  The veteran was offered alcohol and 
drug rehabilitation, which he refused.  Accordingly, he was 
discharged home.  No mention was made as to any fall during 
the hospitalization or of any complaints or treatment with 
respect to the veteran's back.  A nurse's note from this 
admission, dated the last day of admission, also does not 
mention a fall during the hospitalization or a diagnosis or 
treatment for back complaints.

A VA hospital summary from February 7-13, 1996 for various 
problems related to alcoholism included a report of a 
physical examination of the veteran, which did not indicate 
back problems.  The hospital report does not reflect that the 
veteran reported any back injuries.

Additional VA treatment records for the period of February to 
July 1996 do not reflect a diagnosis of a low back disorder 
or treatment for back complaints.

As noted in the Introduction, the veteran filed a claim of 
entitlement to benefits under 38 U.S.C.A. § 1151 in August 
1996.

VA outpatient records reflect that in August 1996, the 
veteran noted a history of lumbar spine pain secondary to a 
fall and a diagnosis of degenerative disease for which he had 
been receiving treatment with a chiropractor.  Examination 
revealed focal tenderness of the lumbar spine and the 
assessment was focal lumbar pain.  In October 1996, VA 
records reflect complaints of lower back pain in the area of 
L4-5 as a result of a fall the previous January.  The 
assessment was low back pain syndrome and cirrhosis with 
increased pain.  

A VA hospital summary from January 1997 reflects that the 
veteran reported he had back pain which suddenly began at 
work in 1994, when he got pain which later subsided a little 
bit in 1995.  However, in 1996, the pain reportedly returned.    
The veteran did not mention a fall at a VA hospital.  X-rays 
of the lumbar spine were interpreted to reveal hypertrophic 
degenerative changes of the lumbar spine with minor narrowing 
of the intervertebral spaces but no acute change and nothing 
impinging on the nerves or the cord.

May 1997 VA MRI of the right hip was interpreted to reveal 
findings about the lower lumbar spine consistent with 
degenerative changes.  The impression included degenerative 
changes of the lower lumbar spine and about both hips.

A June 1997 VA record reflects that this was a routine 
orthopedic consultation, and that the veteran continued to 
complain of low back pain with radiation to both lower 
extremities, the right more than the left.  MRI of the lumbar 
spine was interpreted to reveal multi-level disc disease at 
L4-5 on the right with spinal foraminal narrowing on L5-S1 on 
the left.  The assessment was chronic low back pain secondary 
to DJD of the lumbosacral spine and end stage liver disease.

During a VA joints examination in April 1998, the veteran 
stated that he injured his back in 1996, while admitted at 
Tampa VA Hospital, and that it was not noted at the time he 
fell.

In a letter dated in April 1998, the veteran indicated that 
while being released from the James A. Haley VA Hospital in 
January 1996, a nurse apparently told him to get dressed and 
then left room.  Thereafter, in the process of putting on his 
pants, he looked at the ceiling and started falling 
backwards, hitting his lower back on the caster on the 
hospital bed.  Another patient reportedly asked if he needed 
a nurse, to which the veteran said no.  When the nurse 
returned and he showed her his back, a male nurse then 
reportedly came in the room and said it would be all right.  
According to the veteran, a MRI done sometime thereafter 
reportedly revealed a chipped vertebra which now produced a 
lot of pain in the lower back and neck, radiating into the 
hips and legs.

A June 1998 statement from the VA Medical Center in Tampa, 
Florida indicated that nothing was found in the veteran's 
chart to verify that the claimed accident actually happened.

At the veteran's personal hearing, which was held at the RO 
in October 2000, he veteran testified about how he fell at 
the VA hospital in January 1996.  He stated that a nurse and 
his father left him alone to dress in preparation for 
checking out of the hospital, and that as he proceeded to put 
his pants on, he looked towards the ceiling and fell 
backwards, hitting his back on the caster of the bed.  The 
veteran believed that he injured his back on the last day of 
his second admission in January 1996, which would have been 
January 13, 1996.  He further stated first noticed a problem 
with his back the following day.  He believed he advised his 
physicians sometime in February 1996, and that subsequently 
he was told that MRI revealed that he had sustained a chipped 
bone in his back.  The veteran also indicated that the fall 
had been witnessed by another patient named "Ray".  

The veteran also testified that prior to this incident, he 
had wrenched his back while stepping out of a truck, but that 
was the only problem he ever had with his back.  The previous 
problem with his back occurred in 1994 and was a work-related 
injury.  The veteran stated that he had been treated by 
chiropractor S.B. at the time. 

A January 2001 letter from Chiropractor J. B.'s office 
reflects that her office was not in the possession of any 
treatment records for the veteran as all records of treatment 
prior to 1996 had been removed from her records system in 
accordance with Florida's law regarding the time restrictions 
for retaining patients' medical records.

Relevant law and regulations

38 U.S.C. § 1151

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service-connected.  See also 38 
C.F.R. § 3.358 (2001).

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA treatment and additional disability, 
and that there need be no identification of "fault" on the 
part of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. § 1151 
with respect the regulation's inclusion of a fault or 
accident requirement.

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment. . . .VA's action is not the cause of the 
disability in those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under 38 C.F.R. § 3.358(c) as amended in 1995, compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under section 1151. 

The Board notes that when a law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  See Marcoux v. Brown, 9 Vet. App. 289 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991).
In this case, the veteran filed his claim under 38 U.S.C.A. § 
1151 before the October 1997 change in the law.  The Board 
finds that the provisions of 38 U.S.C.A. § 1151 in effect 
prior to October 1, 1997 are more favorable to the veteran's 
claims, inasmuch as negligence need not be established in 
order for him to prevail.

The Board further notes that pursuant to VA Office of General 
Counsel Precedent Opinion, VAOPGCPREC 7-97 [the Opinion], the 
issue of whether an injury resulted from hospitalization is 
not limited to whether the claimed injury occurred when 
hospital care and treatment was being provided, but instead 
is focused upon consideration of all pertinent circumstances.  
VAOPGCPREC 7-97 (Jan. 29, 1997). 

Recent legislation and judicial decisions have not changed 
the fundamental requirement that in order for compensation to 
be awarded under 38 U.S.C.A. § 1151, there must be 
"additional disability" found.

The United States Court of Appeals for Veterans Claims 
(Court) has further held that the elements of a claim under 
38 U.S.C.A. § 1151 parallel those generally set forth for 
establishing service connection claims, as follows: (1) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; (2) medical 
evidence of a current disability; and (3) medical evidence of 
a nexus between that asserted injury or disease and the 
current disability.  Jones v. West, 12 Vet. App. 460 (1999).  

Standard of review

Once the evidence has been assembled, the Board must review 
the entire record.  38 U.S.C.A. § 7104(a).  The Board has the 
duty to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997) and cases cited therein.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Preliminary matter - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100 to 5107 (West Supp. 2001)].  The VCAA 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also includes certain requirements 
pertaining to VA's duty to assist veterans in the development 
of their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.


(i.)  Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

The Board finds that VA has met its duty to notify the 
veteran of the information necessary for the substantiation 
of his claim under VCAA.  Specifically, by virtue of the 
January 1997 rating decision that originally denied his 
claim, and the September 1997 Statement of the Case (SOC), 
the veteran and his representative were provided notice of 
the information, medical evidence or lay evidence necessary 
to substantiate the claim on appeal.  The rating decision and 
SOC advised the veteran that the relevant hospital reports 
did not document the veteran's fall.  The SOC further 
informed the veteran of the pertinent law and regulations, in 
addition to his due process rights.  A February 2000 
Supplemental Statement of the Case (SSOC) continued the 
denial of the claim, noting that a June 1998 statement from 
the VA Medical Center in Tampa, Florida indicated that 
nothing was found in the veteran's chart to verify that the 
claimed accident actually happened.  

The veteran has been given ample opportunity to submit 
evidence and argument in support of his claim.  As was noted 
above, he provided testimony at a personal hearing in October 
2000, and his representative submitted written briefs in 
support of his claims in May and June of 2000, and again in 
March and April 2001.  

Thus, the record demonstrates that the veteran and his 
representative have been informed of what evidence had been 
relied upon by the RO in making their decision and informed 
of the types of evidence that would assist in establishing 
his claim.  


(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

The RO has obtained pertinent evidence, to include the 
veteran's VA outpatient and in-patient treatment records from 
December 1995 onward.  While there is an indication that the 
veteran has been in receipt of Social Security Administration 
(SSA) disability benefits since 1995 or 1996, and apparently 
not all of these records have been obtained by VA, there is 
no reasonable possibility that obtaining these records would 
aid in substantiating the claim, since at best, these records 
would merely further document the veteran's report of a 
history of a purported fall at a VA facility, and not 
contemporaneous proof of this incident.  

As for the need for a medical opinion, for reasons explained 
below the Board has concluded that there is no credible 
evidence that a fall in the VA hospital in fact took place.  
In the absence of objective evidence of such a fall, 
obtaining a nexus opinion from a physician would be a useless 
exercise.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  
 
Finally, the Board finds that efforts to locate the patient 
who allegedly witnessed the veteran's fall would be futile.  
The veteran has only been able to provide the name "Ray" 
(evidently either a first name or a nickname) for the 
veteran.  Moreover, in response to his own inquiry, the VA 
Medical Center denied any ability on its part to determine 
the identity of this patient based on the sketchy information 
provided by the veteran (see the hearing transcript, page 6).  

In sum, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the VCAA have been completed.  The Board finds 
that it may therefore proceed with a decision on the merits 
of the veteran's claim.

Discussion

The veteran is seeking benefits under the provisions of 
38 U.S.C.A. § 1151 for a back disability which he claims was 
incurred in a fall at a VA hospital in January 1996.  

That there is a current back disability there can be no 
doubt; the recent medical evidence makes it clear that a back 
disability exists.  The question which must be answered is 
whether there is any relationship between such disability a 
VA hospitalization.  In essence, the Board's inquiry boils 
down to whether the claimed fall actually took place.  

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997).

The Board has identified a critical disconnect between the 
contemporaneous medical evidence and the veteran's subsequent 
statements to examining physicians and VA adjudicators.  That 
is, although the veteran first claimed in VA treatment 
records from August 1996 that his lumbar spine pain was 
secondary to a fall the previous January, such statements 
being coincident with his claim for monetary benefits, the 
occurrence of the fall and injury is simply not reflected in 
the summaries from either VA hospitalization in January 1996 
or the VA nurse's notes from the veteran's discharge from the 
hospital on January 13, 1996.  In addition, the record also 
reflects that the veteran received VA hospital care over in 
February 1996, less than one month following the alleged 
incident, without mention of any back injury by the veteran 
or treatment for any back problems.  

Additional VA treatment records for the period of February to 
July 1996 also do not reflect any diagnosis for a low back 
disorder or treatment for back complaints.
The Board finds the absence of any reference to back problems 
for a full six months after the alleged fall to be of great 
significance.  Moreover, a June 1998 statement from the VA 
Medical Center in Tampa, Florida indicated that nothing was 
found in the veteran's chart to verify that the claimed 
accident actually happened.

In short, there is absolutely no objective evidence of record 
which verifies the veteran's statements concerning the 
alleged fall in the VA hospital in January 1996, and no 
medical evidence indicating back problems for months after 
the alleged fall.

In addition, even when the veteran eventually reported back 
problems, his statements concerning onset were inconsistent.  
An October 1996 VA pain rehabilitation consultation revealed 
complaints of low back pain for the previous two years, 
without mention of any back injury in January 1996.  
Moreover, although a VA hospital summary in January 1997 
referred to back problems, the veteran did not mention the 
alleged fall in the hospital, instead indicating that his 
back pain began at work in 1994.  

As noted above, it is the Board's responsibility to evaluate 
the evidence of record.  See, e.g., Wensch v. Principi, 15 
Vet. App. 362, 366-67 (2001).  In this case, the Board places 
greater weight on the contemporaneous medical evidence than 
it does on the veteran's subsequent statements.  The Board is 
also concerned over the inconsistencies that exist with 
respect to the histories given by the veteran, with the 
veteran in August 1996 stating that current back problems 
were related to a fall in January 1996, but in October 1996 
reporting complaints of low back pain for the previous two 
years, and in January 1997, merely indicating the return of 
back symptoms in 1996.  

The Board finds the January and February 1996 hospital 
reports, which are utterly negative as to a fall or a back 
problem, to be more probative than the statements the made 
later in the context of a claim for monetary benefits filed 
in August 1996.  
The Board observes that during the hospitalization in 
question, the veteran had decreased mental functioning which 
was ascribed to drug abuse.  Not only may the veteran's 
memory of events during that hospitalization be faulty, but 
self interest may play a role in the more recent statements.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[interest may affect the credibility of testimony]; cf. Pond 
v. West, 12 Vet. App. 341, 346 (1999).

In summary, based on the medical and other evidence of 
record, the Board has concluded that the veteran did not 
sustain any injury to his back at a VA hospital on or about 
January 13, 1996.  As explained above, the Board's decision 
is based in large measure on the lack of report or treatment 
for a back injury in January and February 1996 and 
inconsistent reporting of the etiology of the veteran's back 
pain by the veteran thereafter.  

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim for VA compensation under the 
provisions of 38 U.S.C. § 1151.  His claim is accordingly 
denied.

The Board additionally notes that with its determination that 
the preponderance of the evidence is against a finding that 
the veteran sustained an injury to his back at a VA facility 
in January 1996, any discussion of such matters as whether 
additional disability was caused by January 1996 VA 
hospitalization, whether 38 U.S.C.A. § 1151 compensation is 
available for damages related to such an incident and the 
like is rendered moot.  

The Board additionally notes in passing that that even if the 
accident had in fact occurred [and as indicated above the 
Board has concluded that it did not occur], the incident as 
alleged by the veteran would not be the type of situation for 
which VA compensation benefits are contemplated by 
38 U.S.C.A. § 1151.  See Luallen v. Brown, 8 Vet. App. 92, 
95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) [the Board has the fundamental authority to decide a 
claim in the alternative].  

In Sweitzer v. Brown, 5 Vet. App. 503 (1993), the Court 
affirmed the Board's decision denying § 1151 benefits for a 
veteran who had claimed that while he was waiting for a VA 
examination, an unidentified patient in a motorized 
wheelchair, struck the claimant in the lower torso, and 
knocked him to the ground.  The Court in Sweitzer held that § 
1151 contemplated recovery only for disability resulting from 
the examination itself, and not also for disability sustained 
while waiting for an examination.

However, as was noted previously, a later VA Office of 
General Counsel Precedent Opinion, VAOPGCPREC 7-97 stated 
that if the circumstances or conditions of hospitalization 
gave rise to the risks out of which the injury arose, the 
injury may be considered to have resulted from the 
hospitalization.  The Opinion further stated that in making 
this determination, it is necessary to identify, to the 
extent possible, the specific cause of the incident causing 
the injury, and to determine whether that cause is 
attributable to the circumstances or conditions of the 
hospitalization.  The Opinion states that if the 
hospitalization created a "zone of danger" out of which the 
injury arose, there would be a basis for concluding that the 
hospitalization caused the injury.

The Opinion further notes that a fall which is caused by the 
claimant's own inadvertence would not be considered to have 
resulted from hospitalization.  However, where the 
precipitating cause of the fall may be reasonably attributed 
to conditions or circumstances of the hospitalization, rather 
than some circumstance originating with the claimant, the 
resulting injuries would be said to be the result of 
hospitalization, rather than the result of some circumstance 
originating with the claimant.

The Opinion cites some examples.  It states that if the fall 
was caused by some unique feature of the hospital premises, 
such as an unusually steep staircase, poor lighting 
conditions, or other unique features of the stairwell, the 
hospitalization would have created the "zone of special 
danger" out of which the injuries arose.  It further states 
that similarly, if the fall was precipitated when the 
claimant tripped over some object left on or near the stairs, 
or slipped on water, grease, or other foreign matter, it 
might reasonably be concluded that the ensuing injuries 
resulted from the hospitalization.  See VAOPGCPREC 7-97, page 
10.  The Board is bound by VA Office of General Counsel 
Precedent Opinions.  See 38 U.S.C.A. § 7104.

Turning to the facts of this case, the veteran has alleged 
that he injured his back during the process of putting on his 
pants on the day of discharge from a VA hospital when he 
raised his head toward the ceiling and fell backwards against 
one of the casters of his hospital bed.  There is no 
allegation that the fall was caused by some unique feature of 
the hospital premises, such as an unusually steep staircase, 
poor lighting conditions, or other unique features of the 
subject hospital.  There is also no allegation that he 
tripped on an object, slipped on a slippery floor or that the 
hospital was otherwise actively responsible for any 
circumstance that led to his alleged fall.  

Based on this background, and taking into consideration the 
fact that the veteran had tested positive for illegal drugs 
and refused rehabilitation, which was the reason for his 
discharge from the hospital that day, the Board does not 
conclude that the VA hospital created or permitted a "zone of 
risk" which caused the fall.  Thus, even if it was assumed 
for the sake of argument that the fall occurred, the Board 
does not find that VAOPGCPREC 7-97 would allow benefits under 
38 U.S.C.A. § 1151 to be awarded under such circumstances.

In summary, the Board believes that a preponderance of the 
evidence of record is against the conclusion that the veteran 
injured his low back as a result of a fall at a VA hospital 
in January 1996.  Alternatively, even if it were to be 
assumed that such an incident occurred, there is no evidence 
that the veteran fell due to risks created by the 
circumstances or conditions of his hospitalization.  
Accordingly, VA compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a back injury as a result of VA 
hospitalization during January 1996 is denied.


ORDER

Benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a back injury as a result of VA hospitalization 
during January 1996 are denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

